DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 3/22/2019.  These drawings are accepted.

Claim Objections
Claims 10-12 are objected to because of the following informalities:  The preamble of the claims are still in multi-dependent format.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maeda et al (US 2017/0251998). 
Regarding claims 1-4 and 16, Maeda et al discloses and teaches an ultrasound system and processing program configured to set frame data of multiple time phases via T/R, and deriving temporal change at particular coordinates over a plurality of time phases to measure the fixed coordinate change data (0080-0085, 0094, 0106, 0012, 0029-0037, 0040, Fig 2-3). Furthermore, Maeda et al discloses the setting of sites/coordinates in the frame data and deriving spatial movement at the coordinates, as well as the distribution of correlation values for each coordinate of interest, derived based on the distribution of correlation values (0040-0045, 0052-0054, 0091, 0015, Fig 3). 
Regarding claims 5-9, Maeda et al discloses the derivation of temporal change at coordinates of interest via application of dynamic programming in a time axis direction over a distribution of correlation values, and the detector sets “key frames” at particular time phases in order to further set frame data across particular key frames (between frame changes as well, 0097, 0085, 0035, 0040, 0044, 0076) to derive temporal change between frames (0076-0085). Finally, spatial movement is traced and set based on movement derived at a time phase of a particular set of time phases (0078-0091 for weighting, correlation, and overall processing as well as directional processing, and tracking, 0015, Fig 3). 
Regarding claims 10-13, the processor/processing of Maeda et al generates a correlation map with a distribution of values based on the frame data and processing temporal changes at points of interest over temporal periods. The system creates a correlation value map with the values between time phases based on frame data and applies curve fitting in a spatial direction (0095, 0075, 0040, 0052-0058).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes reference to Abe (US 2010/0056919) which discloses and teaches B-mode processing for temporal frame data and cross-correlation. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/               Primary Examiner, Art Unit 3793